Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 06/09/2022.
2.	Claims 1, 9, 13 have been amended.
3.	The obvious ness type of double patenting rejection has been withdrawn due to the Terminal Disclaimer filed on 06/09/2022.
4.	Claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, a method/system comprising identifying one or more relevant DevOps tools in the DevOps pipeline based on a query parameters; determining for each of the one or more relevant DevOps tools, an alias identifier for each of one or more of the software application development or query parameter; sending to a source integrator for each of the one or more relevant DevOps tools, a request for an individual response to the query, and the alias identifiers corresponding to the one or more of the software application development or query parameter; integrating the individual response from the source integrator for each of the one or more relevant DevOps tools into a response to the request; and presenting the response to a user  device via a communication network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Kumar (US 20200218993) discloses the digital assistant suggests one or more solutions corresponding to one or more queries associated with the information system development which are obtained from the end user.  Systematizing the one or more aspects of the information system engineering lifecycle may also include generating, by a development manager, development and operations (DevOps) pipeline code for the information system development life cycle based on the final set of the knowledge models.

Iley et al (US 20190370010 ) discloses  DevOps is the process of bringing software development and operations together to share processes and procedures. The goal is to reduce the risk of change and improve the speed of application development and deployment; a high level DevOps workflow integrating the functionality of a mainframe within a distributed development environment, in accordance with an embodiment of the invention; a user may authenticate his or her identity using a unique alias such as a username and/or password.

Friedman et al (US  20090300641) discloses editing interface may enable the user to interact with the repository metadata server to add, remove, update, or otherwise query any suitable information cached from or otherwise associated with the origin repositories,  the appliance repository  may include a descriptive information for each of the appliances available in the appliance marketplace, including appliance names, developer names or aliases, descriptions of software or other components in the appliances.
Title: Building sankie: An ai platform for devops , author: R Kumar, Published on 2019.
Title: Securing DevOps: detection of vulnerabilities in CD pipelines ; author: C Paule, published on  2018.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196